DETAILED ACTION

Email Communication
Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web. See MPEP 502.01, 502, 502.03.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment of 07/26/2022 does not place the Application in condition for allowance.
Claims 1-5 and 7-20 are currently pending.  In response to Office Action mailed on 01/27/2022, Applicant has amended claims 1 and 14, and cancelled claim 6.   Claims 14-20 are withdrawn from consideration as being part of non-elected invention.

Status of the Rejections
Due to Applicant’s amendment of claim 1, all rejections from the Office Action mailed on 01/27/2022 are withdrawn. However, upon further consideration, a new ground of rejection is presented below.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5, 9-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (US 2013/0152990 A1).
Regarding claim 1, Lai discloses a thermoelectric element (stacked structure 100) (fig. 1) ([0012-0015]), comprising: a thermoelectric body (thermoelectric component 10) comprising a first surface (10a) and a second surface (10b), the first surface (10a) being opposite to the second surface (10b); and a first multi-layer contact structure (20a+30a+40a), the first multi-layer contact structure comprising a first metal layer (barrier layer 20a that is made of metal such as Ni) ([0013]) and a second metal layer (nickel layer 30a) ([0013]), wherein the first metal layer (20a) is overlying the first surface (10a) of the thermoelectric body (10) and the second metal layer (30a) is directly overlying the first metal layer (20a) (see fig. 1); the first metal layer (20a) and the second metal layer (30a) comprise the same metal (Ni) ([0013]).
Lai further discloses that the first metal layer (20a) is made with a thickness, for example, of 1 micron ([0013]), wherein the second metal layer (30a) is made with a thickness, for example, of 2 micron ([0013]).  Therefore, the first metal layer (20a) and the second metal layer (30a) inherently or implicitly have different tensile strength, and thus inherently have different phase (see claim interpretation above) due to having different tensile strength because of different thickness. 
Lai further discloses that the second metal layer (30a) has a thickness of 2-10 micron ([0013]), which overlaps with the claimed range of at least 3 microns and not greater than 150 microns (3-150 microns).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)) (MPEP § 2144.05 - (I)).
Lai further discloses that the average thickness of the first metal layer (20a) is 1 micron (1000 nm) to 5 micron ([0013]).  Although Lai does not explicitly disclose that the thickness of first metal layer (20a) is in a range of 10 nm to 500 nm as required by the instant claim, instant application explicitly discloses that the first metal layer can have a thickness ranging from 10 nm to 2000 nm (2 micron) ([0028] of instant application).  Thus, instant application fails to disclose whether claimed thickness of the first metal layer is critical. Accordingly, in the absence of evidence of criticality, selection of the first metal layer thickness as claimed is considered obvious to one having ordinary skill in the art. Also note that in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Regarding claim 3, Lai further discloses that each of the first metal layer and the second metal layer consists essentially of nickel ([0013]).

Regarding claim 5, Applicant is directed above for complete discussion of Lai with respect to claim1, which is incorporated herein. Lai further discloses that the first metal layer (20a) has a thickness of 1-5 micron, and the second metal layer (30a) has a thickness of 2-10 micron ([0013]).  Therefore, a thickness ratio (T1:T2) of an average thickness (T1) of the first metal layer (20a) to an average thickness (T2) of the second metal layer (30a) is in a range of 0.1 (when T1 is 1 micron and T2 is 10 micron) to 2.5 (when T1 is 5 micron and T2 is 2 micron) ([0013]).  Thus, claimed range (not greater than 0.1 or ≤0.1) overlaps with the disclosed range (0.1-2.5). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)) (MPEP § 2144.05 - (I)).

Regarding claim 9, Lai further discloses that a second multi-layer contact structure (20b+30b+40b), the second multi-layer contact structure overlying the second surface (10b) of the thermoelectric body (10), wherein the second multi-layer contact structure comprises a same layer structure as the first multi-layer contact structure (20a+30a+40a) (fig. 1 and [0012-0015]).

Regarding claim 10, Lai further discloses that the thermoelectric body (10) comprises an n-type semiconductor material or a p-type semiconductor material ([0012]).

Regarding claim 11, Lai further discloses that the thermoelectric body (10) comprises n-type lead telluride (PbTe) ([0012]).

Regarding claim 13, it is noted that there is no structural and material difference between the thermoelectric element  of Lai and that of the instant claim, and thus it must inherently or implicitly be capable of for converting heat energy from a heat source to electrical energy (inherently or implicitly), the heat source having a temperature of 200-350oC ([0022]).  
It is further noted that “[A]pparatus claims cover what a device is, not what a device does” (Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)), and therefore, “[W]hile features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function” (In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429 1431-32 (Fed. Cir. 1997)) (MPEP §2114).
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).

Claims 2, 4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (US 2013/0152990 A1), and further in view of Lee et al. (KR 10-2017-0076358 A) (refer to translation as provided by Applicant on 10/14/2021).
Regarding claim 2, Lai is silent as to whether the first multi-layer contact structure further comprises a third metal layer and a fourth metal layer, wherein the third metal layer is directly overlying the second metal layer and the fourth metal layer is directly overlying the third metal layer; the first metal layer, the second metal layer, the third metal layer, and the fourth metal layer comprise the same metal, and the first metal layer and the third metal layer have a different phase than the second metal layer and the fourth metal layer.
Lee discloses a thermoelectric module (thermoelectric module as shown in figure 1) comprising a thermoelectric element (100) (see fig. 1-3 and [0032-0053]) comprising: a thermoelectric body (one of n-type thermoelectric element 110 and p-type thermoelectric element 120) ([0035]) comprising a first surface (lower surface) and a second surface (upper surface), the first surface (lower surface) being opposite to the second surface (upper surface); and a first multi-layer contact structure (lower diffusion prevention layer 400, which is a multi-layer contact structure as shown in, for example, figure 3), the first multi-layer contact structure (lower 400) comprising a first metal layer (thermal expansion coefficient engineering layer 420b) (fig. 3) and a second metal layer (diffusion preventing material layer 410b) (fig. 3) (note that the textural description contains typographical error – diffusion barrier layers should be 410a and 410b, not 510a and 510b as mentioned in [0048-0049]) , wherein the first metal layer (420b) is overlying the first surface (lower surface) of the thermoelectric body (110 or 120) (figures 1-3) and the second metal layer (410b) is directly overlying the first metal layer (420b) (see fig. 3). 
Lee further discloses that the first multi-layer contact structure further comprises a third metal layer (420a) and a fourth metal layer (410a) (see fig. 3 and [0050-0051]), wherein the third metal layer (420a) is directly overlying the second metal layer (410b) and the fourth metal layer (410a) is directly overlying the third metal layer (420a) (see fig. 3).
Lee further discloses that the first metal layer (420b) or the third metal layer (420a) has a thermal expansion coefficient of 8x10-6/K or more ([0051]) and the second metal layer (410b) or the fourth metal layer (410a) has a thermal expansion coefficient of 7.9x10-6/K or less ([0050]), which implies that the first and third metal layers can be distinguished from the second and fourth metal layers by the material property of coefficient of thermal expansion.  Therefore, the first metal layer and the third metal layer have a different phase than the second metal layer and the fourth metal layer (see claim interpretation above).
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have used the third and fourth metal layers as taught by Lee in the thermoelectric structure of Lai such that improved bonding between electrode and thermoelectric element can be achieved, as shown by Lee (see [0001a]).
Lai as modified by Lee discloses first, second, third and fourth metal layers.  Lee does not explicitly disclose that the first metal layer (420b), the second metal layer (410b), the third metal layer (420a), and the fourth metal layer (410a) comprise the same metal. However, Lee explicitly disclose that the first metal layer (420b) or the third metal layer (420a) can be made of one of Ag, Au, Pd, Cu, Al, Ti and Ni ([0051]), and the second metal layer (410b) or the fourth metal layer (410a)  can be made of Mo, Ni, Ti, Ta, Zr, Hf, etc. ([0050]). 
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have used Ni to form the first metal layer (420b), the second metal layer (410b), the third metal layer (420a), and the fourth metal layer (410a) because selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP § 2144.07.

Regarding claim 7, Lee further discloses that the first metal layer (420b) or the third metal layer (420a) has a thermal expansion coefficient of 8x10-6/K or more ([0051]) and the second metal layer (410b) or the fourth metal layer (410a) has a thermal expansion coefficient of 7.9x10-6/K or less ([0050]), which implies that a stress of each of the first metal layer and the third metal layer is greater than a stress of each of the second metal layer and the fourth metal layer.

Regarding claim 8, although Lee does not explicitly disclose that the stress of each of the first metal layer and the third metal layer is at least 70 MPa and not greater than 1500 MPa, and the stress of each of the second metal layer and of the fourth metal layer is at least 5 MPa and not greater than 600 MPa, one skilled in the art can for the layers sufficient thickness to withstand desired stress. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (US 2013/0152990 A1), and further in view of Adachi et al. (US 2005/0081906 A1).
Regarding claim 12, Applicant is directed above for complete discussion of Lai with respect to claim1, which is incorporated herein. Lai further discloses that the thermoelectric body (10) comprises p-type thermoelectric material ([0012]).  Although Lai does not explicitly disclose that the p-type thermoelectric material is TAGS, Lai explicitly discloses that p-type thermoelectric material is not limited to the material as disclosed ([0012]).  Thus, one skilled in the art reading Lai as a whole would have easily appreciated that any known thermoelectric material can be used to form the p-type thermoelectric material.
Adachi is directed to a thermoelectric module wherein Adachi explicitly discloses that TAGS is a well-known p-type thermoelectric material that can be used to form the p-type thermoelectric material ([0032]).
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have used the TAGS p-type thermoelectric material as taught by Adachi to form the p-type thermoelectric material of Lai because selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP § 2144.07.
Response to Arguments
Applicant's arguments with respect to claims 1-5 and 7-13 have been considered but are moot in view of the new ground(s) of rejection as necessitated by the amendments.
Applicant argues that Lai discloses that the average thickness of the first metal layer (20a) is 1 micron (1000 nm) to 5 micron ([0013]), and thus fails to disclose the thickness of first metal layer (20a) is in a range of 10 nm to 500 nm as required by the instant claims.
The examiner notes that instant application explicitly discloses that the first metal layer can have a thickness ranging from 10 nm to 2000 nm (2 micron) ([0028] of instant application).  Thus, instant application fails to disclose whether claimed thickness of the first metal layer is critical. Accordingly, in the absence of evidence of criticality, selection of the first metal layer thickness as claimed is considered obvious to one having ordinary skill in the art. Also note that in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2017/0194546 A1 to Fidrosy et al. is made of record.  Fidrosy discloses a multilayer contact structure for a thermoelectric body (see figure 1 and 3F) comprises adhesion layers and/or capping layer, both can be made of same metal (Ni) (fig. 1 and 3F).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GOLAM MOWLA/Primary Examiner, Art Unit 1721